Title: Orders and Instructions to Major General Horatio Gates, 24 June 1776
From: Washington, George
To: Gates, Horatio



[New York, 24 June 1776]

The Honorable Continental Congress reposing the greatest Confidence in your Wisdom & Experience have directed me to appoint you to the very important Command of the Troops of the United Colonies in Canada: with a Power to appoint a

Deputy Adjutant General, a Deputy Quarter Master General[,] a Deputy Muster Master General & such other Officers as you shall find necessary for the Good of the Service. You are also impowered to fill up all Vacancies in the Army in Canada & notify the same to Congress for their Approbation.
You are also authorized untill the 1st of October next to suspend any Officers & fill up all Vacancies—transmitting to the Honorable Congress such Order of Suspension, giving your Reasons therefor & specifying the special Charge made against such Officer.
You are directed previous to your Departure, to consult with the Commissary General & concert with him the most effectual Measures for continuing proper Supplies of Provisions for that Department.
You are in like Manner to consult with Col. Knox about the Artillery which may be wanted & what may probably be procured there, and whether any Brass or Iron Field Peices can be spared from hence for that Service.
Upon your Arrival at Albany you will consult with General Schuyler with Respect to the present State of Provisions, Stores &c. and fix upon some certain Means of forwarding the regular Supplies in future from that Place. At the same Time endeavour to learn whether Supplies heretofore sent have not reached their Destination, & by what Means such Failures have happened, that a proper Remedy may be provided. From Genl Schuyler you will also receive such Advice & Information respecting the Operations of the Campaign as may be useful & necessary.
You are to direct all the General Officers, Deputy Qr Master General, local Commissaries, Paymaster in Canada & all other Persons there or on the Communication without Delay to render their Accounts & settle them. No General Officer on such Settlement receiving Pay as Colonel of a Regiment or any Field Officer as Captain of a Company.
Upon your taking the Command of the Troops you will give positive Orders agreeable to a Resolve of Congress that no Officer suttle or sell to the Soldiers on Penalty of being fined one Month’s Pay & dismiss’d the Service with Infamy.
That all Sales of Arms, Cloathing, Ammunition & Accoutrements made by Soldiers are to be deemed void. That the Baggage

of Officers & Soldiers is hereafter to be regulated conformably to the Rules of the British Armies.
By a like Resolve no Troops in Canada are to be disbanded there; but all Soldiers in that Country ordered to be disbanded or whose Times of Inlistment being expired shall refuse to reinlist shall be sent under proper Officers to Ticonderoga or such other Post on the Lakes as you shall direct where they are to be mustered, and the Arms[,] Accoutrements, Blankets & Utensils which they may have belonging to the publick shall be delivered up & deposited in the publick Store.
You will as soon as possible make as accurate a Return as you can procure of the Troops, Artillery[,] Arms, Ammunition, Provision & Stores which you find in Canada or upon the Communication with Albany distinguishing where stationed & in what Magazines, ⟨an⟩d if possible transmit such a Return to the Hon. Continental Congress and to me once a Fortnight.
The Distance of the Scene & the frequent Changes which have happened in the State of our Affairs in Canada do not allow me to be more particular in Instructions. The Command is important, the Service difficult but honourable—and I most devoutly pray that Providence may crown your Arms with abundant Success. Given under my Hand at Head Quarters New York June 24th 1776.

Go: Washington

